NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



WILLIAM E. NEWLAND,              )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-2128
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

William E. Newland, pro se.



PER CURIAM.


             Affirmed.


NORTHUCTT, KHOUZAM, and SALARIO, JJ., Concur.